IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ADOPTION OF B.L.B.                 : No. 124 WAL 2020
                                          :
                                          :
PETITION OF: B.L.H.                       : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court

IN RE: ADOPTION OF B.L.B.                 : No. 125 WAL 2020
                                          :
                                          :
PETITION OF: B.L.H.                       : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 9th day of July, 2020, the Petition for Allowance of Appeal is

DENIED.